number release date date cc el ct criminal tax bulletin department of treasury internal_revenue_service office_of_chief_counsel criminal tax_division october this bulletin is for informational purposes it is not a directive uiln search and seizure no fourth_amendment violation in placing a tracking device on a suspect’s vehicle in 186_f3d_1119 cir united_states forest service officers identified mcliver’s vehicle from a surveillance video taken of a marijuana patch located in a national forest they traced the tag and the officers surreptitiously learned mclver’s address placed two tracking devices on the undercarriage of mclver’s vehicle which was parked outside the curtilage of his convicted of conspiracy to manufacture marijuana and appealed his conviction to the ninth circuit arguing among other things the warrantless placement of the tracking devices on his vehicle constituted an unreasonable search and seizure mciver ultimately residence was though a question of first impression the ninth circuit found adequate precedent to rule the placement of the devices on the vehicle did not constitute a search there is no reasonable expectation of privacy in the exterior of a car because the exterior of a car is thrust into the public eye and thus to examine it does not constitute a search united_states v class 475_us_106 the undercarriage is part of the car’s exterior and as such is not afforded a v reasonable expectation of privacy rascon-ortiz 944_f2d_749 cir here the officers did not pry into a hidden or enclosed area and mclver produced no evidence to show he intended to shield the undercarriage of his vehicle from inspection by others united_states the the court placement of the devices on the vehicle constituted a rejected mclver’s assertion also that unlawful seizure in 468_us_705 the supreme court held a seizure occurs only is some meaningful interference with an when there individual’s possessory interests in property the karo court ruled the placement of a beeper in a can of ether before selling and tracking it to the suspect was at most a technical trespass on the space occupied by the beeper and was of marginal relevance to establishing a constitutional violation applying this principle the ninth circuit found mclver presented no evidence the devices deprived him of dominion and control of his vehicle or caused any damage thus no to the electronic components of the vehicle meaningful seizure interference with mcliver’s possessory interest his vehicle occurred because there was no in roadblocks designed to catch drug offenders violate fourth_amendment to the city filed city’s enjoin the action lawsuit was and november of in 183_f3d_659 cir a class of indianapolis city from setting up roadblocks to catch on six different occasions between drug offenders august police department set up roadblocks on certain streets in the city with the intention of catching drug offenders over big_number vehicles were randomly stopped at the checkpoints police officers vehicle registrations peered through windows and circled the vehicles with drug sniffing dogs the roadblocks resulted in successful drug hits along with other arrests for claiming the conduct unrelated to narcotics violations random roadblocks violated the fourth_amendment the plaintiffs moved for a preliminary injunction to prevent the city from carrying on the determining the roadblocks to be legal the district_court denied the motion demanded activity driver’s licenses and_ causing the plaintiffs to file an interlocutory appeal grand jury targets the noted appeal seventh circuit on a divergence of opinion between the circuits regarding the legality of drug roadblocks in order to clarify the issue the court reviewed the supreme court’s previous decisions with respect to roadblocks and other suspicion less searches and seizures there was from courts refrain usually insisted that the court began its analysis by stating stopping a car at a roadblock is a seizure within the meaning of the fourth_amendment 517_us_806 whether the seizure is reasonable depends on whether reasonableness is to be assessed at the level of the entire program or at the individual stop the court stated when dealing with searches related to general criminal_law enforcement assessing reasonableness at the program level the supreme court be reasonable under the fourth has amendment a on individualized suspicion of wrongdoing only in those instances where specific civil regulatory programs for the protection of health integrity of our borders exists will these types of random seizures be permitted employment drug tests sobriety checkpoints the use of x-ray machines to screen entrants to government buildings and border searches are all examples of the common sense principle that employers and government entities have a right to take reasonable measures to protect the safety and efficiency of their operations must be based ordinarily and the search safety to in united_states v hayes no u s app lexis cir date hayes was one of several targets of a grand jury investigation involving a complicated conspiracy to sell passing grades to foreign students who attended no classes performed no work or took no exams during the course of this investigation the government was given permission to take pre-indictment depositions of material witnesses who were foreign students imminently scheduled to return to their home countries the government also obtained the cooperation of one of hayes’ the government to record a conversation between himself and hayes the recorded conversation this recording was used against hayes in court over his objection and hayes was found guilty hayes appealed his conviction on the ground the lower court should have excluded the recording as obtained in violation of his sixth amendment right to counsel hayes incriminated himself in co-conspirators subsequently indicted agreed allow who was and to was held incriminated in 377_us_201 a post- a conversation in which the indictment recording of be defendant himself a surreptitious interrogation violative of the defendant’s post- indictment right to counsel in the instant case although his incriminating statements were recorded before his indictment hayes argued taking depositions of material witnesses was equivalent to an indictment because it created an atmosphere resembling a trial and therefore the right to counsel had attached to deter and to the ninth circuit rejected hayes’ position the court stated resemblance to a trial is not the standard triggering the sixth amendment’s right to counsel rather the sixth amendment’s right to counsel is triggered by adversarial proceedings which can only be initiated by an indictment the court stated a preference for keeping the massiah rule against post-indictment interrogations clean and clear rather to massiah in this case the city did not claim the program promoted highway safety or was for the protection of its citizens against drivers high on drugs nor did the city claim the program was designed to exclude a harmful substance or dangerous persons such as in the case of customs searches or roadblocks to intercept illegal immigrants the city conceded the program was specifically designed to catch drug offenders others through criminal prosecution finding this insufficient to justify the legality of the program with respect to the rights afforded by the fourth_amendment the seventh circuit reversed the lower court’s holding 182_f3d_820 cir in united_states v register ruling disqualifying his first counsel of choice for a conflict of interest register argued the evidence the government introduced of his lawyer’s wrongdoing was not strong enough to overcome his sixth amendment right to counsel direct evidence of conflict of interest not required for disqualification of other constitutional sixth amendment interests of out pre-indictment exceptions chosen counsel issues than carving appealed register district court’s the choice register of one’s further argued an order disqualifying his counsel of choice must be supported by direct evidence of an actual conflict of interest after finding another lawyer register was unable to pay him because the government had filed is pendens notices on his only assets two pieces of real_estate he complained to the district_court the is pendens notices effectively prevented him from using the assets to retain counsel and doing so without an adversarial pretrial hearing deprived him of his fifth_amendment right to due process and his sixth amendment right to be represented by a lawyer of his choice the disqualification ruling came after a full hearing in which testimony implicating register’s original lawyer of choice in the alleged criminal conduct was presented the district_court concluded the lawyer might be more strongly motivated to protect his own interest rather than the interests of register and therefore refused to accept register’s waiver of conflict free counsel and disqualified the lawyer in affirming the eleventh circuit pointed out courts today consider indirect or circumstantial evidence to be no less valuable or reliable than direct evidence in finding no abuse_of_discretion the court relied on the supreme court decision 486_us_153 which delineated circumstances where a district_court may override a defendant’s waiver of his attorney’s conflict of interest the court in wheat also found the the sixth amendment’s more important protection is assurance of a fair trial to guarantee an effective advocate for each criminal defendant rather than to ensure that a defendant will inexorably be represented by the lawyer whom he prefers each charged with violating u s c sec_841 and sec_846 prior to trial the two passengers absconded forcing the government to try gomez alone as part of its case the government was allowed to introduce the incriminating written statements of the absent co-defendants gomez was convicted on each count on appeal gomez argued inter alia the district_court violated her sixth amendment confrontation clause rights by admitting the confessions of her absent co-defendants which were made while in the custody of the border patrol and in exchange for leniency the government contended the statements at issue were statements made against penal interest admissible under fed r evid b as narrowly interpreted by the supreme court in 512_us_594 statements against penal interest include only those which are truly self- inculpatory the tenth circuit framed the issue as whether the two hearsay statements were admissible under the exceptions outlined in 448_us_56 there the supreme court held hearsay statements are deemed sufficiently reliable to allow their admission without the benefit of cross-examination when the statements fall within a firmly rooted hearsay exception or contain adequate indicia of reliability the court then analyzed the government’s claim the statements were admissible according to the holding in williamson for the statements were truly self-inculpatory the court declined to adopt this conclusion based upon the supreme court’s more recent holding in lilly v virginia 119_sct_1887 where the court divided statements against interest into three subcategories and held statements used as evidence to establish the guilt of an alleged accomplice of the declarant such as those at issue in this case do not fall into a firmly rooted hearsay exception the the court determined whether custodial statements confrontation clause violated by admission of absent co-defendants’ in united_states v gomez no u s app lexis cir date the tenth circuit held the admission against a defendant of the custodial statements of non-testifying co-defendants which were given to authorities in the hope of obtaining leniency violated sixth amendment’s confrontation clause in date border patrol agents in new mexico stopped the car gomez was driving after observing unusual maneuvers which appeared to be related to another vehicle a truck the agents knew was transporting marijuana in a propane tank traveling in the car with gomez were two passengers from whom the written agents confessions being transported in the truck gomez and the passengers were statements next exhibited sufficient indicia of reliability to justify their admission turning again to lilly the court pointed out statements have consistently been deemed presumptively unreliable prior cases overcoming this presumption indicate the absence of an offer of leniency and a co-defendant’s low degree of agitation at the time the statements were made as important indicators of reliability here the record contained evidence showing the statements were made after the detaining agent said the co-defendant’s cooperation would be beneficial and a description of the declarants as appearing nervous and agitated moreover one declarant at the time of his statement was hiding his true identity from the police accordingly the tenth circuit ruled the obtained gomez incriminating defendant’s eventually narcotics linking blame under rights which these such shift the the the to as admission of the statements violated the confrontation clause concluding the erroneous admission of the statements was not harmless the court vacated the decision of the district_court and remanded for a new trial acts of production privilege extends to former employees longer with the corporation is self incrimination in the most classic sense of the word and the constitution does not permit it in in re three grand jury subpoenas duces tecum dated date united_states v john doe john doe john doe 185_f3d_326 cir the second circuit held former employees of a corporation may claim a fifth_amendment privilege to refuse to produce corporate documents on the ground the act of producing those documents would be both testimonial and incriminating a grand jury issued subpoenas for corporate records relating to a federal criminal investigation of the corporation and its employees into falsification of books_and_records and misapplication of funds john does and were corporate officers working in the division where the wrongdoings took place during the period the illegal the corporation responded to the subpoenas and two of them signed severance agreements pledging to cooperate in any investigation to follow each resigned occurred activities after in distinguishing braswell the court explained former employees are situated differently from current employees with regard to corporate documents in their possession it declined to extend braswell to former employees relying on its ruling in saxon industries that o nce an officer leaves the company’s employ he no longer acts as a an individual corporate representative but functions in capacity in his possession of corporate records the second circuit reasoned as they were no longer employed by the corporation they no longer held the corporate documents in a representational capacity therefore the collective entity rule did not apply procedure in symington was elected governor against production juror’s dismissal during deliberations subsequently the government served grand jury subpoenas on the former officers ordering them to turn over any records in their control created in the course of their employment they declined to comply asserting a fifth_amendment privilege trying to enforce the subpoenas the government argued the records were corporate documents the former officers remained corporate custodians of them after resigning and the fifth_amendment privilege was undercut by 487_us_99 braswell when referring to current corporate employees held a custodian’s production of documents is deemed an act of the corporation and not a personal act thereby creating the collective entity rule in united_states v symington no u s app lexis cir date symington the former governor of arizona was convicted of inter alia five counts of making false statements to financial prior to institutions in violation of u s c sec_1014 being a commercial real_estate developer in phoenix between and symington and his company obtained several construction and permanent loans from various lenders in order to finance several real_estate projects in a count indictment the government charged symington with making materially false statements regarding his financial position by overstating the value of his assets and understating or failing to disclose his liabilities trial by jury began on date and lasted until the first week of august of after seven days of deliberation the jury sent the judge a note expressing their concern over the to ability the deliberative_process the note stated that juror cotey a woman in her mid-seventies had prematurely made a decision in the case was unable to maintain focus on the subject of discussion and refused to discuss her views with the former officers argued they had a fifth_amendment right not to produce the documents because the act of production itself would amount to compelled testimony as to the existence unlawful possession and or authenticity of the documents the court agreed relying on n re grand jury subpoenas duces tecum dated date date 722_f2d_981 cir saxon industries of production doctrine and the established by the supreme court in 425_us_391 and united_states v doe u s of testimonial production on behalf of a person who is no fifth_amendment act district_court held of one juror effectively participate the the act in the judge then conducted individual the other jurors interviews with each juror as well as with cotey all of the jurors agreed removal of cotey from the panel would resolve the problem upon completion of the interviews the judge decided to dismiss cotey because she was either unwilling or unable to participate in the deliberative_process in court symington’s subsequent motion for a mistrial based upon the juror’s dismissal was denied instructions accordance with the the of on appeal symington argued the other jurors’ complaints about the juror in question were based upon substantive disagreements over the merits of the case and by dismissing the juror because of those disagreements violated his sixth the government amendment right to an impartial jury just contended dismissal was cause warranted pursuant to fed r crim p b see 75_f3d_1 cir of cotey for the rule is set to take effect on date the new rule creates a comprehensive guide for criminal forfeiture cases replaces current rules c e and d and strikes the forfeiture related provisions of rule e the and with enter statute applicable rule requires the government to give a defendant notice it will be seeking forfeiture and requires the court as soon as practicable after the verdict or finding of guilt to determine whether the property is subject_to forfeiture in accordance a the rule addresses the preliminary order of forfeiture different kinds of forfeiture judgments in criminal cases personal judgments for a sum of money or a judgment forfeiting specific property and directs the court on how to proceed the preliminary order defers the determination of third party interests until an ancillary proceeding is held and sets forth a procedure for amending the order of forfeiture to include later discovered property traceable to the offense and substitute assets in addition the rule sets forth procedures governing motion practice and discovery in the ancillary proceeding a the analysis scrutiny the entry of risk deliberations further once the court enters a preliminary order of forfeiture the attorney_general or a designee may seize the property if no third party files a claim at the time of sentencing the court enters a final order forfeiting the property and the order becomes final as to the defendant if a third party files a claim the order remains subject_to amendment in favor of a third party pending the conclusion of the ancillary proceeding an ancillary proceeding is not required if the order of forfeiture consists of a money judgment or if no third party files a claim the ninth circuit began its of symington’s argument by observing a court may not dismiss a juror during deliberations if the request for discharge stems from doubts the juror harbors about the sufficiency of the 823_f2d_591 evidence d c cir in determining what evidentiary standard a trial judge must employ to make this decision the court stressed when examining a jury’s motivations a of influencing the jury and trial judge runs exposing its to public thereby undermining the integrity of the deliberative_process due to the weight of this burden the court opined a trial judge may not be able to determine conclusively whether or not a juror’s alleged inability or unwillingness to deliberate is simply a reflection of the juror’s opinion on the merits of in light of this the court held if there is the case any reasonable possibility the impetus for a juror’s dismissal stems from the juror’s views on the merits of the case the court must not dismiss the juror here there was ample evidence to suggest the other jurors’ frustrations with cotey derived primarily from the fact she held a position opposite to their own with respect to the merits of the case accordingly the ninth circuit held it was error to dismiss cotey and reversed symington’s conviction the rule provides for final order of forfeiture at the conclusion of the ancillary proceeding if no third party files a claim of interest in the ancillary proceeding the court must nonetheless determine if the defendant had an interest in the property and if so the preliminary order becomes the final order of forfeiture the rule makes it clear untimely petitions claiming an interest in be considered the rule grants to either party the right to request a jury to determine by special verdict whether the government established the requisite nexus between the offense and the property to be forfeited the rule informs third parties if multiple third party petitions are filed in the same case an order dismissing or granting one petition is not appealable until rulings are made on all petitions additionally the rule provides as the ancillary proceeding is not part of sentencing the federal rules of evidence apply rule of the federal rules of criminal procedure was approved by the united_states judicial conference sent for approval to the united_states supreme court and unless disapproved by the court or congress provides otherwise new federal rule_of criminal procedure the property to forfeited will not be finally a court may stay an order of forfeiture pending a defendant’s appeal from a conviction or forfeiture order and notes the district_court is not divested of jurisdiction over the ancillary proceeding even if the defendant appeals his or her conviction if the court rules in favor of any third party while an appeal is pending the court may amend the order of forfeiture but shall not transfer any property interest to a third party until the defendant’s appeal is decided privileges psychotherapist-patient privilege subject_to crime-fraud exception in next the justification for the course of diagnosi sec_1 and see jaffee v redmond u s patient privilege a party asserting the privilege must show the allegedly privileged communications were made confidentially between a licensed psychotherapist and or her patient treatment in addressing the applicability of the exception to the case at hand the court identified the rationale supporting the crime-fraud exception the exception grew up in the shadow of the attorney-client_privilege the purpose of which is to encourage full and frank communication between attorneys and their clients the observance of law and the and thereby promote upjohn co v united_states administration of justice 449_us_383 the exception is that statements made in furtherance of a crime or fraud have relatively little gf any positive impact on the goal of promoting the administration of justice turning to the foundation of the psychotherapist-patient privilege the court found it strikingly of the attorney-client_privilege in this context just as the crime- fraud exception excludes from the veil of the attorney-client_privilege communications made in furtherance of a crime it is reasonable for it to exclude from the psychotherapist- patient privilege similar communications since the mental_health_benefits of protecting such communications pale in comparison to the normally predominant principle of utilizing truth accordingly the first circuit affirmed the district_court which held the communications were made in furtherance of fraud thereby serving no therapeutic purpose and were not made in the course of diagnosis or treatment ascertaining similar to rational means that for all regarding disabilities nonexistent in 183_f3d_71 cir violette was the target of a federal grand jury investigation into alleged health care bank and mail fraud the government claimed violette made false statements to financial institutions in order to obtain loans and credit disability insurance then the government alleged he provided false information to health care providers which information was then transmitted to the credit disability insurance providers thus fraudulently inducing payments in to expose this scheme the government subpoenaed two licensed psychiatrists who had treated violette to appear and testify before the grand jury each psychiatrist asserted the psychotherapist-patient privilege on behalf of violette seeking enforcement of the subpoenas by the district_court the government argued the psychiatrists could be compelled to testify through operation of the crime-fraud exception the district_court agreed finding the crime-fraud exception applicable to of the case and ordered each psychiatrist to testify before the grand jury refused effort and an to to the the facts testify psychotherapist-patient no prior hearing forfeiture mobility of personal_property justifies its seizure under forfeiture law with in 188_f3d_440 cir the seventh circuit held the requirement to hold a hearing prior to the seizure of real_property for forfeiture pursuant to 510_us_43 did not apply to the personal_property home appliances and furniture possessed by the property owners on their seized premises under the drug forfeiture statute u s c sec_881 the government seized ex_parte the real and personal_property of it represented the fruits of a narcotics distribution conspiracy in awarding the defendants damages for the loss of their real_property the district_court ruled exigent circumstances did not exist to justify the failure to provide a hearing prior on appeal violette argued the crime-fraud exception was inapplicable privilege alternatively the government fell outside the scope of any such exception in opposition the government urged the first circuit to apply the crime-fraud exception to the psychotherapist- patient privilege in the same manner as it is applied to the attorney-client_privilege characterizing the issue as one of first impression the first circuit initially determined sufficient facts had been set forth to establish all of the elements of the psychotherapist- he argued the evidence sought by the defendants alleging the to the seizure of the realty as required by good district_court however denied the defendants’ plea for damages arising from the ex_parte seizure of their home appliances and furniture u s c a a gi intent instead it merely mirrored the statutory language of zanghi conducted financial transactions with the proceeds of securities to engage in conduct constituting tax_evasion fraud with the charging intent in on appeal the seventh circuit focused on the mobility rationale underlying the holding in good there the supreme court employed the balancing test of 424_us_319 in which the private interests affected by the government action the risk of erroneous deprivation through the procedures used and the probable value of additional safeguards are weighed against the government’s interest and the administrative burden additional procedures would require u s pincite the court concluded pre-deprivation notice and hearing are required by the fifth_amendment in cases of real_property because the concerns of the government in the loss of the property are less immediate than they would be in the case of property that drawing upon this distinction the seventh circuit reasoned the present case was more analogous to that of calero-toledo v pearson yacht leasing co u s where the supreme court held the ex_parte seizure of a yacht was justified due to its mobility because it could be removed to another jurisdiction destroyed or concealed if advance warning of the confiscation were given u s pincite the seventh circuit concluded the personal_property in the present case was more like the yacht in calero-toledo than the real_estate in good for the home appliances and furniture were sufficiently mobile to warrant ex_parte seizure in order to prevent their removal from destruction accordingly the judgement of district_court was affirmed concealment is mobile the in interest after obtaining an zanghi was charged and convicted on twenty-three counts of securities fraud tax_evasion and money laundering the two money laundering counts alleged he transferred proceeds of the securities fraud from corporate accounts to his own use with the intent to evade taxes this case involved a business venture to revive the indian motorcycle company the indian trademark zanghi sold shares of preferred_stock and options not authorized by the articles of incorporation zanghi later transferred much of the funds raised through this fraudulent sale of securities and other illegal licensing arrangements into his personal accounts although he realized substantial income from these transfers zanghi paid little the money laundering counts alleged zanghi twice withdrew dollar_figure in indian motorcycle company accounts with the intent to engage in conduct constituting tax_evasion zanghi wrote repayment of loan on each check making it appear the check was in repayment of a loan no personal income_tax securities traceable funds fraud from or to or the the extent jurisdiction jury instruction money laundering the trial_court instructed the jury in order to convict the defendant on either or both counts of money laundering you must agree that the defendant conducted the financial transaction charged in the indictment with the purpose of evading taxes and not for any lawful purpose or other unlawful purpose zanghi argued the evidence was insufficient to sustain a conviction on the basis of this the trial court’s instructions on the money instruction laundering counts were incorrect to they required the jury to find zanghi’s sole intent in making the transactions was tax_evasion for purposes of assessing a sufficiency challenge on appeal an instruction may add elements to the government’s burden_of_proof beyond those required by statute if that instruction has become the law of the case a patently incorrect jury instruction however may not become the law of the case in united_states v zanghi no u s app lexis cir date the first circuit upheld the zanghi’s money laundering convictions after concluding the trial court’s jury instructions incorrectly required the jury to find zanghi’s sole intent in making financial transactions with proceeds of securities fraud was tax_evasion on appeal the court determined despite the erroneous jury instruction sufficiency of the evidence is measured by asking whether the evidence viewed in the light most favorable to the prosecution would permit a rational jury to find each essential element of the crime charged beyond a reasonable doubt the indictment did not charge tax_evasion as zanghi’s sole the erroneous sole intent instruction therefore did not establish the standard by which the appellate court would measure the sufficiency of the evidence instead the court evaluated to determine if it would allow a rational jury to find each essential element of the violation as charged beyond a reasonable doubt disregarding the patently erroneous sole intent element the court determined a reasonable jury could have easily found beyond a reasonable doubt these facts were evidence of zanghi’s intent to engage in conduct in this case produced evidence zanghi against the constituting a violation of u s c sec_7201 and thus sufficed to support zanghi’s convictions under u s c a a ii investigative techniques interceptions of cellular telephone communications to the failure identify proper esn for the purpose the authorization to tap all such phones order’s the intercepted phone did not result in a failure to ensure the surveillance would occur only in situations clearly calling to the contrary the essential requirement of for its use sec_2518 that law enforcement authorities convince a district_court that probable cause existed to believe that a specific person was committing a specific offense using a the phone over which the specific telephone was met interceptions was connected phone identified in the order and there was no bad faith on the part of the officers the fact the order only contemplated the possibility of changing telephone numbers rather than changing esns did not diminish the fact the district judge intended to authorize interception of any such cell phone during the period in question occurred the to sentencing criminal fine not creditable against civil tax the order a judicial authorizing in united_states v duran no u s app lexis cir date the ninth circuit held interception of communications made on a cellular telephone did not become inoperative when unbeknownst to the agents monitoring the calls the owner of the cell phone purchased a new instrument which retained the old one’s telephone number but had a different electronic serial number esn the intercept order identified the target phone by telephone number and serial number and it explicitly provided that the authorization applied to any changed telephone number assigned to a telephone with the same esn as the original phone but it did not address the situation which actually occurred in schachter v commissioner 113_tc_14 the united_states tax_court held a taxpayer convicted of tax_evasion was not entitled to off-set the criminal fine he paid against the civil_fraud penalty subsequently assessed against him schachter pleaded guilty to charges of income_tax evasion and conspiracy to defraud the government with respect to the district_court sentenced schachter to two years in prison to pay a fine of dollar_figure and to pay restitution of dollar_figure to the irs after the criminal conviction and sentencing the service determined income_tax deficiencies and asserted the civil_fraud penalty against schachter his income_tax_liability of the was identified electronic contended suppression that phone interceptions surveillance the duran argued the district_court erred in denying his motion to suppress evidence obtained from a wiretap of a co- defendant’s cell phone after he purchased a new instrument because neither the esn on the new phone nor the phone in number for order accordingly authorizing the duran conversations intercepted over the new telephone was required initially the court concluded since the officers in this case had a warrant to intercept conversations on a cell phone the subject searches requiring suppression under 389_us_347 the court next addressed whether the communications were unlawfully intercepted because they did of u s c sec_2518 schachter originally maintained the imposition of the civil_fraud penalty on top of his two year prison sentence and the dollar_figure criminal fine would constitute double_jeopardy in an earlier opinion the tax_court rejected schachter’s double_jeopardy argument and sustained the service’s determination of the civil_fraud additions to tax schachter in the current v commissioner tcmemo_1998_260 computational dispute schachter argued the dollar_figure criminal fine which was imposed on schachter should be allowed as penalty schachter’s argument was premised on his contention the dollar_figure criminal fine did not constitute punishment in that it served only remedial purposes and therefore it should be treated as restitution schachter then argued since the service routinely reduced outstanding civil income_tax deficiencies by the amount of restitution he should be allowed to offset the civil_fraud penalty by the dollar_figure in this case the court determined the wiretap application contained sufficient information to establish probable cause to wiretap any cell phone associated with the phone number its clear identified in the order and the order had as particularization requirement warrantless against satisfy credit fraud were civil not not the the a criminal fine schachter further argued the sentencing factors listed in u s c which federal judges take into account in imposing fines under u s c support his contention that the dollar_figure should be regarded as remedial in nature and as restitution and civil_fraud penalties as established for the tax_court agreed with the government’s position that schachter should not be allowed a credit against the civil_fraud penalty because criminal fines fraud penalties serve different purposes the supreme court has described civil the protection of the revenue and to reimburse the government for the heavy expense of investigating and the loss resulting from a taxpayer’s fraud u s c was enacted to encourage judges to impose more fines as punishment and u s c simply provides guidance to judges in deciding whether to impose a fine as punishment and if a fine is to be imposed the amount of the fine the factors listed in u s c do not convert the purpose of criminal fines imposed under u s c into something other than punishment the tax_court noted if it were to allow a credit for criminal fines congress’ intent a portion of the in making taxpayers responsible for government’s investigating and prosecuting a taxpayer’s fraud would be substantially frustrated detecting costs in grouping of offences court added the amounts indicated in the indictment listed above to the additional dollar_figure of indian motorcycle company funds zanghi had converted to his own use in but which had not been the subject of any charge in the indictment this addition led to a total amount of harm or loss of dollar_figure on appeal zanghi claimed the district_court erred in adding the monetary transaction amounts to the u s c money laundering amounts and applying the more punitive u s s c sec_2s1 to the total sec_2s1 sec_1 and sec_1 the first circuit concluded the district court’s grouping was correct as a matter of law u s s g sec_3d1 d states that offenses covered by the following guidelines are to be grouped together sec_281 corresponds to statutory provision u s c and sec_2s1 corresponds to statutory provision u s c by its literal terms sec_3d1 d requires grouping of offenses involving money laundering and engaging in a monetary transaction in property derived from specified unlawful activity because sec_2s1 and sec_1 are listed in the same row of sec_3d1 d the court concluded they were to be grouped automatically since the counts were grouped together pursuant to sec_3d1 d the court was required to apply the offense guideline that produced the highest offense level in this case the money laundering guideline sec_2s1 and to aggregate the total value of the funds involved in determining the applicable offense level under that guideline exhibit in calculating the the government submitted an court ordered restitution not bar to collection of additional deficiency in united_states v zanghi no u s app lexis cir date as factually set forth on page seven of this bulletin the first circuit upheld the trial court’s grouping of zanghi’s money laundering and total monetary transaction offenses amount of harm or loss under u s s g sec_3d1 d on appeal zanghi claimed the trial_court erred in computing the sentencing range on certain counts by grouping those counts together improperly under the guidelines in 183_f3d_535 cir hickman was convicted of failing to file federal_income_tax returns for the years to during the trial indicating hickman’s gross_income for the years in question and his corresponding tax_liability the presentence investigation report adopted these amounts and the judge ordered hickman as part of his sentence to pay this amount as restitution after hickman paid this amount the irs issued a notice_of_deficiency for an amount due which included an additional_amount for representing the difference between the amount_paid as restitution and hickman’s accurately calculated tax_liability zanghi was convicted on two counts which charged he laundered a total of dollar_figure in violation of u s c he was also convicted on four counts which charged he engaged in monetary transactions with the proceeds of securities fraud in violation of u s c a the indictment alleged the total dollar amount_involved in those four transactions was dollar_figure in calculating zanghi’s sentence the district_court divided zanghi’s for securities and fraud offenses one group for the corporate and personal tax offenses and one group for the money laundering monetary transaction offenses hickman a redetermination of his tax deficiencies and contended the service was collaterally estopped from asserting he owed taxes for the years in excess of what had been determined as restitution in the criminal proceeding the in calculating the total amount of harm or loss the district one group the years petitioned requested offenses groups court three into tax the tax_court rejected the argument on the grounds the determination of hickman’s liability was not essential to the district court’s judgment and the specific tax_liability was not an element of the crime of which he was convicted the sixth circuit affirmed the tax court’s decision in addition the court found the restitution was not a final adjudication of hickman’s tax_liability and the service’s claim was not barred by collateral_estoppel the court stated the policy behind the doctrine_of collateral_estoppel is that one fair opportunity to litigate an issue is enough here hickman’s tax_liability was not fully litigated at trial the precise amount of tax_liability was not an element of the government’s case and was not in direct contention at trial the court accordingly held collateral_estoppel was not applicable relevant conduct grouping and acceptance of responsibility in 184_f3d_1138 cir lindsay a known tax protestor was convicted on three counts of tax_evasion one count of failure_to_file a tax_return two counts of bank fraud and one count of mail fraud purposes of affirming the two level enhancement he received pursuant to sec_2f1 b b next the tenth circuit found no error in the district court’s conclusions that lindsay’s tax and mail fraud convictions involved unrelated conduct and separately grouped under sec_3d1 d the tax offenses deprived the federal government of revenue to which it was entitled to under the tax code while the mail fraud constituted an attempt to obtain funds fraudulently from the state of kansas should be a for departure downward acceptance the court concluded not only is lastly the court upheld the district court’s decision not to grant of responsibility the sentencing judge entitled to great deference on review of sentencing decisions and those decisions should not be disturbed unless they are without foundation but it also independently concluded lindsay’s numerous efforts to obstruct justice were inconsistent with acceptance of responsibility and provided ample foundation for the district court’s denial of the downward adjustment grouping drug and money laundering offenses to the with the tenth circuit affirmed lindsay’s sentence and his conviction on all counts except the bank fraud counts because the court concluded the evidence presented was insufficient to sustain the conviction despite the reversal of the bank fraud convictions the court found the offense level calculated for the mail fraud conviction with which the bank fraud convictions were grouped remained the same the court found lindsay’s mail fraud offenses caused sufficient loss to sustain the assigned offense level likewise the sentence enhancement for the specific offense characteristic of perpetrating a scheme to defraud more than one victim as provided by u s s g sec_2f1 b b remained the same in 185_f3d_326 cir rice pled guilty to several drug and money laundering charges at sentencing rice objected because the money laundering count was not grouped with the three drug related counts pursuant to u s s g sec_3d1 the district_court overruled the objection and sentenced rice months of imprisonment on each drug count and to a concurrent months of imprisonment on the money laundering count rice appealed his sentence arguing the district_court erred in failing to group his drug related counts with his money laundering count rice contended he was being punished twice for the same conduct because the drug counts embody conduct that was treated as a specific offense characteristic which increased his offense level for the money laundering count by three levels the court based its decision to group the mail fraud conviction on sec_1b1 a which recognizes a defendant can be held accountable for relevant conduct for which he has not the court found the circumstances here been convicted satisfied by sec_1b1 a because there was a finding lindsey committed the offenses the offense was the type that if lindsey had been convicted of both offenses which he initially sentencing purposes and the offense was part of the same course of conduct or common scheme or plan therefore the court found lindsay’s bank fraud to be relevant conduct for relying on 113_f3d_43 cir the court held rice’s convictions of drug trafficking offenses should be grouped pursuant to sec_3d1 c with his conviction of laundering the proceeds of the drug trafficking sec_3d1 c requires grouping where one count embodies conduct treated as specific offense characteristic in the guideline applicable to another count the court found rice’s drug offenses were impermissibly counted twice toward his sentence once as the basis for his a specific conviction on his drug counts and again as reversed bank grouping was required required standard pronged counts fraud was three for the a offense characteristic of the money laundering count this resulted in an increase in the money laundering offense level because he knew the funds were proceeds of the unlawful distribution of marijuana thus the court found the drug convictions should have been grouped with the money laundering conviction instead of being used to enhance the money laundering offense level grounds for departure the emotional coercion financial dependence and an emotional dependence as the sec_5kdollar_figure policy statement makes clear personal financial difficulties do not warrant a decrease in sentence with respect to be warranted only when the coercion involves a threat of physical injury substantial damage to property or similar injury resulting from the unlawful action of a third party or from a natural emergency these elements were clearly not present in this case departure will in 180_f3d_1204 cir the tenth circuit held neither disparity of sentences nor coercion was an appropriate ground for departure a departure for disparity was impermissible because the defendants contreras was compared to were not similarly the coercion was inappropriate because any situated coercion exerted on contreras was not present to an exceptional degree taking her case outside the heartland of the legally impermissible and factually inappropriate grounds for departure the extremely rare cases contemplated by u s s g sec_5k2 not believe guidelines combining case was court the one did the the of the court noted with respect to the sentencing disparity the tenth circuit concluded catreras’ situation was sufficiently different to each of the other co- warrant a more severe sentence defendants accepted responsibility and pled guilty to a the purpose of the lesser charge sentencing is guidelines nationwide not co- defendants sentencing disparity between co-defendants is an impermissible departure factor when the defendants being compared either pled to or were convicted of different offenses or played significantly different roles in the commission of the same offenses in between disparities eliminate eliminate disparity to to of the out court again arising district inter alia resentencing underlying nonserious crime outside heartland of money laundering sentencing guidelines contreras was convicted of conspiracy investment of illicit drug profits and two counts of money laundering at sentencing the district_court adopted the factual findings and guideline application in catreras’ presentence report which assessed her base offense level pincite her criminal history category at i and her sentencing range pincite to months imprisonment nevertheless the district_court granted catreras’ motion for a downward departure and sentenced her to months in prison the government appealed and the tenth circuit reversed the district court’s decision to depart downward and remanded the case for resentencing departed at downward reaching the same sentence of months imprisonment the district_court identified two reasons for first the court focused on the its downward departure influence exerted on catreras by her father second the court alluded to the disparity between the sentence range the guidelines dictated for catreras and the actual sentences received by two of her co-defendants because neither factor individually nor the two in combination justified a departure from the guideline range the tenth circuit again reversed the sentence in 186_f3d_290 cir smith was convicted of fraud and money an embezzlement kickback laundering scheme in the early 1990's smith was the national sales manager for gtech corporation which provided lottery services to many states including new jersey in order to secure new jersey’s approval of gtech’s new gambling game keno smith contacted benchmark enterprises a consulting company with alleged ties to the new jersey pay governor’s chief of month dollar_figure benchmark for although keno top introductions officials to in new jersey in ultimately failed benchmark with continued to governmental federal investigation into the conduct of state officials it was later discovered that at the same time giech was paying of money to benchmarck benchmark made a totaling payments to dollar_figure the embezzlement kickback scheme and led to smith’s money laundering conviction for which he was sentenced to months of imprisonment the tenth circuit determined a parent’s unique position to wield influence over child was most appropriately analyzed under the coercion and duress factor recognized in u s s g sec_5k2 catreras argued there were two components to her father’s coercive influence over her a on appeal smith argued the district_court erred in using the more severe money laundering guideline rather than the assist gtech in officials gtech agreed to exchange relations of staff per state smith this creditors formed -ll- result series basis the for his as its or in to a a a one for fraud as the basis for sentencing smith asserted the particular conduct for which he was being punished fell outside the heartland of the money laundering guidelines the guidelines he alleged were intended to harshly punish money laundering associated with drug trafficking and other serious criminal activity the somewhat innocuous kickback scheme for which he was convicted as opposed to dollar loss though the court reduced this fifteen level enhancement to a twelve level enhancement because the court considered klisser’s intended ten million dollar loss too high and an inaccurate representation of klisser’s culpability klisser citing 20_f3d_1054 cir appealed the court’s refusal to use a zero loss figure based on the impossibility of actual loss in sting situations the the scale large report to sentencing sentencing commission the third circuit agreed with smith holding the money laundering guideline u s s g sec_2s1 suggests that its heavy penalty structure was addressed to activity statute’s legislative history-namely the detailed in with money laundering associated drug trafficking and serious crime the court found support for this finding in the report of the sentencing commission to congress which provides for a high offense level in situations in which the laundered funds derive from serious underlying criminal conduct such as a significant drug trafficking operation or organized crime see united_states the policy for money laundering congress offenses sept the court further noted in response to a congressional request for its opinion on the money laundering guidelines the justice_department stated they should not be used in cases where the money laundering the underlying crime finally the court placed reliance upon the cases of 159_f3d_1132 cir and united_states v hemmingson f 3d where it was similarly held the cir underlying and fell outside the campaign finance fraud heartland of the money laundering guidelines in the context of smith’s money laundering conviction was based on checks sent by benchmark to smith’s creditors and not drug trafficking or some other serious crime the court vacated the sentence and remanded the case for resentencing accordingly respectively incidental minimal activity fraud or to is sec_2x1 application note to the second circuit rejected klisser’s position rather the court chose to rely on the opinion in 116_f3d_1559 d c cir the appellant in studevent was also caught in a sting operation and appealed his enhanced sentence and the court’s refusal to use a zero loss figure the appellant in studevent argued intended loss in application note to sec_2f1 which states the defendant’s intended loss figure which should be used for sentencing purposes is limited to a realistically possible loss the studevent court examined application sec_2f1 in light of other guideline provisions note to such as sec_2f1 and sec_1a3 the studevent court found these provisions suggest a major purpose of the guidelines is to tailor punishment to a defendant’s particular degree of culpability as determined by his intended loss rather than to punish defendants intending small losses the same as defendants intending large losses the studevent court concluded application note to guidelines sec_2f1 is concerned with punishing a defendant’s particular mental culpability as determined by the amount of intended loss without regard to realistically possible loss the second circuit adopted the studevent court’s reasoning without adding any new reasoning of its own since criminal conduct sentencing bankruptcy of actual loss in sting situations intended loss not limited by impossibility in united_states v klisser no u s app lexis cir date klisser undertook to defraud a pension fund accountant who had come to klisser seeking to invest ten million dollars from his pension fund actually the pension fund accountant was an undercover agent and on the basis of his investigation klisser was later convicted of wire fraud klisser was sentenced under u s s g sec_2f1 and a fifteen level enhancement was applied based on klisser’s ten million criminal tax bulletin table of cases october search and seizure 186_f3d_1119 cir ce ee eee ee ene nae 183_f3d_659 cir eee ee other constitutional issues united_states v hayes no u s app lexis cir date 182_f3d_820 cir cee ee eens united_states v gomez no u s app lexis cir sept in in re three grand jury subpoenas duces tecum dated date united_states v john doe john doe john doe 185_f3d_326 cir eee eee procedure ee nes ee ee privileges forfeiture money laundering 183_f3d_71 cir rule of the federal rules of criminal procedure ee 188_f3d_440 cir united_states v zanghi no u s app lexis cir date united_states v symington no u s app lexis cir date united_states v duran no u s app lexis cir date investigative techniques sentencing schachter v commissioner 113_tc_14 ee eens united_states v zanghi no u s app lexis cir date 183_f3d_535 cir ee eee eee eee eens 184_f3d_1138 cir ene eee 185_f3d_326 cir eee eee 180_f3d_1204 cir ce ee eee 186_f3d_290 cir eee eee eee united_states v klisser no u s app lexis cir date department of treasury internal_revenue_service document rev catalog number 24304b
